 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    SCOTT JOHNSON,                                      No. 2:15-cv-00180-MCE-DB
12                        Plaintiff,
13              v.                                        ORDER
14    JAY C. MCILRATH, in his individual
      and representative capacity as
15    Trustee—The Mcilrath Family 2002
      Trust,
16
                          Defendant.
17
18
            Through the present action, Plaintiff Scott Johnson seeks damages and injunctive
19
     relief against Defendant Jay C. Mcilrath as Trustee of The Mcilrath Family 2002 Trust for
20
     violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101–12213,
21
     and California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code § 51. Plaintiff
22
     claims he encountered various physical barriers at Defendant’s store in Stockton,
23
     California. Plaintiff has moved for summary judgment, ECF No. 29,1 in response to
24
     which Defendant argues that the Defendant trustee, Jay C. Mcilrath, has passed away
25
     such that entering judgment would be improper, and, in any event, the proper real party
26
     in interest who should be named as Defendant is the Mcilrath Family Limited
27
            1
              Having determined that oral argument would not be of material assistance, the Court ordered the
28   Motion submitted on the briefs pursuant to Local Rule 230(g).
                                                         1
 1   Partnership, ECF No. 31.
 2           Given the foregoing, this Court issued an Order to Show Cause (“OSC”) directing
 3   Plaintiff to show cause in writing why this action should not be dismissed for failure to
 4   name or substitute the proper party. ECF No. 36. Plaintiff timely responded to the OSC,
 5   albeit in less than helpful fashion, referring the Court back to his original Motion. ECF
 6   No. 38. In addition, however, Plaintiff filed a Motion for Leave to File a First Amended
 7   Complaint, asking to substitute in the proper party. ECF No. 39.
 8           Based on the record before it, it is unclear to the Court who owns the subject
 9   property (i.e., the trust or the limited partnership). What is clear, however, is that Mr.
10   Mcilrath is not a proper Defendant. Accordingly, the OSC is hereby DISCHARGED, and
11   Plaintiff’s Motion for Summary Judgment (ECF No. 29) is DENIED. That said, Plaintiff’s
12   Motion for Leave to Amend (ECF No. 39) is also flawed for failure to address Federal
13   Rule of Civil Procedure 16(b), and is DENIED as well.
14           Finally, the Court notes for the parties that resolving the issue of who owns the
15   property underlying the claims in this action should not require a great deal of judicial
16   intervention and is something that it expects to be clear by the time any further

17   substantive motions are filed.2 In the meantime, not later than twenty (20) days following
18   the date this Order is electronically filed, Defendant’s counsel is directed to file a notice
19   complying with Federal Rule of Civil Procedure 25. Within thirty (30) days of the filing of

20   that Notice, Plaintiff is directed to file, in conformity with Rule 16, a renewed motion to
21   amend the existing complaint.3
22   ///
23   ///
24
             2
                The Court need not assign responsibility to either side for the mess now before it as there
25   appears to be ample blame to go around. Indeed, Defendant admitted ownership of the property in the
     Answer, ECF No. 4, but now argues a different entity should have been named. Moreover, all of the
26   parties knew Mr. Mcilrath had passed away, but Defendant chose not to file an official notice of death, and
     Plaintiff went ahead and sought summary judgment as against a deceased party, anyway. Going forward,
27   the Court expects a higher level of professionalism than has been exhibited to this point.

28           3
                 A stipulation allowing Plaintiff to amend would be preferable.
                                                              2
 1         Failure to timely comply with these directives will result in the imposition of
 2   sanctions, up to and including terminating sanctions (e.g, dismissing the action or
 3   striking Defendant’s answer) upon no further notice to the parties.
 4         IT IS SO ORDERED.
 5   Dated: June 25, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   3
